                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PATRICK DAVIS,
                    Plaintiff,
            V.                              Case No. 3:17-cv-174-KRG-KAP
JANET PEARSON,      et al.,
                    Defendants

                                 Memorandum Order

            The pleading at ECF no. 22 docketed as a motion by the

plaintiff to vacate the           judgment in this case was referred to

Magistrate Judge Keith A. Pesto in accordance with the Magistrates

Act, 28 U.S.C.§ 636 and Local Civil Rule 72.

            The Magistrate Judge filed a Report and Recommendation

on June 20,       2019,   ECF no.    24,   recommending that the motion be

denied.   The plaintiff was notified that pursuant to 28 U.S.C.§

636(b) (1), he had fourteen days to file written objections to the

Report and Recommendation. Plaintiff did not file objections, but

someone identifying himself as "the writ writer" filed a pleading

at ECF no.       3 O that refers     to objections having been filed "on

behalf of" the plaintiff. No such objections appear in the record.

            Regardless of the absence of timely objections from the

plaintiff I have reviewed the record, the motion, and the Report

and Recommendation de nova,           and find no basis for vacating the

judgment.    I    note    that   many of    the   pleadings   in   this   matter,

including the motion to vacate and the notice of appeal, purport
to be filed "on behalf of Patrick Davis," which is a formula that

does not satisfy Fed.R.Civ.P.   ll(a) 's requirement that pleadings

be signed by an attorney of record or personally by the party. The

motion to vacate is denied for the reasons set out in the Report

and Recommendation at ECF no. 24, which is adopted as the opinion

of the Court.

                                 BY THE COURT:




         Aujus+ l2/i0l~MR~t')d~
                                 UNITED STATES DISTRICT JUDGE

Notice by U.S. Mail to:

          Patrick Davis KW-7089
          S.C.I. Rockview
          P.O. Box A, 1 Rockview Place
          Bellefonte, PA 16823




                                 2
